DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 24, 2019 and January 26, 2021 are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a first determination module configured to in claim 9;
an obtaining module configured to in claim 9;
an adjustment module configured to in claim 9;
a scheduling module in configured to claim 9;
a grouping scheduling unit in configured to claim 11;
an order combination scheduling unit configured to in claim 11; 
a second determination module configured to in claim 12, 14, and 16;
a third determination module configured to in claim 12, 14, and 16;
a smoothing module configured to in claim 13, 15, and 17; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitations discussed in the “Claim Interpretation” section above have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the results are inconclusive. Thus, it is unclear whether these limitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear what structure or material corresponds to the claimed functions.  The written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. Furthermore, even assuming Applicant intends the “module configured to” and “unit configured to” to correspond to the “means for”, the metes and bounds of this claim remains unclear since one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of what programming, algorithm, structure, or the like comprises the recited “means for”.  The specification does not disclose any meaningful structure/algorithm explaining these elements, rendering the claim unclear to how this is accomplished and what are the metes and bounds of the claim. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.   
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitations discussed above in the “Claim Interpretation” section have been found to fail to disclose sufficient corresponding structure (e.g. the programming, algorithm, structure, or the like) in the specification that performs the entire claimed function and have been found to be indefinite under 35 USC 112(b). Therefore, these claim limitations also fail to comply with the written description requirement.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The United States Patent and Trademark Office is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO, see In re Zletz, 893 F.2d 319 (Fed. Cir. 1989).  The broadest reasonable interpretation of a claim drawn to “modules configured to” typically covers products that do not have a physical or tangible form, such as a computer program per se (often referred to as “software per se”) in view of the ordinary and customary meaning of modules, particularly when claimed as a product without any structural recitations.  When the broadest reasonable interpretation of a claim covers software per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See Digitech Image Techs. v. Electronics for Imaging, 758 F.3d 1344, 1350 (Fed. Cir. 2014). The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims recite “modules configured to” and therefore are directed to a software per se. Thus, claims 9-17 are rejected as being directed to non-statutory subject matter. For the purposes of compact prosecution claims 9-17 have been treated as reciting a manufacture.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The United States Patent and Trademark Office is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO, see In re Zletz, 893 F.2d 319 (Fed. Cir  1989).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a “computer-readable storage medium” and therefore are directed to a signal per se. Thus, claim 19 is rejected as being directed to non-statutory subject matter. For the purposes of compact prosecution claim 19 has been treated as reciting a manufacture.
Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-8 recite a series of steps and therefore recite a process.
Claims 18 recite a combination of devices and therefore recite a machine.
Claims 9-17 and 19 recite a tangible article given properties through artificial means and therefore recite a manufacture.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, 9, and 18-19, as a whole, are directed to the abstract idea of scheduling delivery orders based upon the trend in delivery capacity pressure, which is a mathematical concept, method of organizing human activity, and mental process. The claims recite a mathematical concept because the identified idea is a mathematical relationship by reciting the relationship of how the ratio of orders to delivery persons influences scheduling. See MPEP 2106.04(a)(2)(I)(A). The claims recite a method of organizing human activity because the identified idea is a fundamental economic principles or practices (including hedging, insurance, mitigating risk) by scheduling orders for delivery using the available delivery person resources. See MPEP 2106.04(a)(2)(II)(A). The claims recite a method of organizing human activity because the identified idea is a managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) by reciting rules or instructions for scheduling delivery personnel based upon orders. See MPEP 2106.04(a)(2)(II)(C). The claims recite a mental process because the identified idea is a contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) by observing the delivery orders and delivery personnel, judging ordering trends, and evaluating a scheduling change. See MPEP 2106.04(a)(2)(III) The mathematical concept, method of organizing human activity, and mental process of “scheduling delivery orders based upon the trend in delivery capacity pressure,” is recited by claiming the following limitations: determining delivery capacity pressure, predicting delivery capacity pressure trend, adjusting the delivery capacity pressure, and scheduling orders. The mere nominal recitation of a memory, a processor, and a computer readable storage medium does not take the claim of the mathematical concept, method of organizing human activity, or mental process grouping. Thus, the claim recites an abstract idea.
With regards to Claims 3-8 and 11-17, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: adjusting the delivery capacity pressure by grouping orders or combining orders, obtaining the quantity of uncompleted orders and delivery persons, determining the delivery capacity pressure, determining the historical average delivery capacity pressure, determining the delivery capacity pressure change trend, and smoothing the avarage.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1, 9, and 18-19 recite the additional elements: a memory, a processor, and a computer-readable storage medium which are used to perform the determining, predicting, adjusting, and scheduling steps. These a memory, a processor, and a computer-readable storage medium limitations are no more than mere instructions to apply the exception using a generic computer component. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of scheduling deliveries in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing delivery scheduling process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1, 9, and 18-19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a memory, a processor, and a computer-readable storage medium. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a memory (Specification [0117]), a processor (Specification [0117]), and a computer-readable storage medium (Specification [0124]). See MPEP 2106.05(d)(I)(2). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by a memory, a processor, and a computer-readable storage medium. See MPEP 2106.05(f). The claims limit the field of use by reciting delivery field. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claims 2 and 10, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-12, 14, 16, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dearing et al. (U.S. P.G. Pub. 2016/0042320 A1), hereinafter Dearing.

Claim 1. 
Dearing discloses an order scheduling method, comprising: 
determining delivery capacity pressure corresponding to a delivery area within a current scheduling period, wherein the delivery capacity pressure is a ratio of a quantity of uncompleted orders to a quantity of delivery persons corresponding to the delivery area within the current scheduling period (Dearing [0036], [0046], [0058], [0080] manifest includes inventory information relating to items intended for delivery within the area; [0065] a unit delivery facility may only have a fixed number of carriers, trucks, facility personnel, or other resources available on a specific day and this information can define how many dynamic routes should be created; [0063] group static routes into dynamic routes that will have the same or similar estimated package volume and estimated completion time; [0071], [0073] determine if there is a discrepancy between the volume of items assigned to each of the dynamic routes); 
predicting, based on historical data, a delivery capacity pressure change trend corresponding to the current scheduling period (Dearing [0060] grouping or mapping can be done based on historical data tracking the historical quantity of items delivered in each static route for particular time periods such as the same day of the week, averaged from week to week, or for the same day of the year, averaged year to year, or averaged for the month; [0061], [0063] grouping or mapping of static routes may take into account historical data regarding daily package volume, weekly volume, seasonal volume, or other historic information); 
adjusting, based on the delivery capacity pressure change trend, the delivery capacity pressure (Dearing [0063] group static routes into dynamic routes that will have the same or similar estimated package volume and estimated completion time; [0071], [0073] determine if there is a discrepancy between the volume of items assigned to each of the dynamic routes and if there is a discrepancy remap or regroup the routes); and 
scheduling, based on a grouping parameter and/or an order combination parameter determined by the adjusted delivery capacity pressure, a plurality of orders corresponding to the delivery area within the current scheduling period (Dearing [0058], [0060], [0063], [0065] group static routes to form dynamic route; [0066], [0076], [0087], [0109] routing module transmits the dynamic routes, dynamic route numbers, and sequence numbers to the central processor; [0085] assign items to a dynamic route).

Claim 2. 
Dearing discloses all the elements of claim 1, as shown above. Additionally, Dearing discloses wherein adjusting, based on the delivery capacity pressure change trend, the delivery capacity pressure comprises: 
in response to a determination, based on the delivery capacity pressure change trend, that a change amplitude of a delivery capacity pressure is less than a preset threshold, maintaining the delivery capacity pressure unchanged (Dearing [0063] group static routes into dynamic routes that will have the same or similar estimated package volume and estimated completion time; [0071], [0073] determine if there is a discrepancy between the volume of items assigned to each of the dynamic routes and if there is a discrepancy remap or regroup the routes); 
in response to a determination, based on the delivery capacity pressure change trend, that the delivery capacity pressure rises more than the preset threshold, increasing the delivery capacity pressure according to a first preset adjustment coefficient (Dearing [0063] group static routes into dynamic routs that will have the same or similar estimated package volume and estimated completion time; [0071], [0073] determine if there is a discrepancy between the volume of items assigned to each of the dynamic routes and if there is a discrepancy remap or regroup the routes); and 
in response to a determination, based on the delivery capacity pressure change trend, that the delivery capacity pressure drops more than the preset threshold, decreasing the delivery capacity pressure according to a second preset adjustment coefficient (Dearing [0063] group static routes into dynamic routs that will have the same or similar estimated package volume and estimated completion time; [0071], [0073] determine if there is a discrepancy between the volume of items assigned to each of the dynamic routes and if there is a discrepancy remap or regroup the routes).

Claim 3. 
Dearing discloses all the elements of claim 2, as shown above. Additionally, Dearing discloses: 
wherein scheduling, based on the adjusted delivery capacity pressure, a plurality of orders corresponding to the delivery area within the current scheduling period comprises at least one of the following two operations: 
(1): determining, based on the adjusted delivery capacity pressure, the grouping parameter (Dearing [0061] group routes based on volume; [0062] group routes based on location; [0063] grouping may take historical data and geographic proximity into account; [0064], [0071] groping parameter can be generated automatically or input by a user); and grouping, based on the grouping parameter, the plurality of orders (Dearing [0060], [0063], [0065] group static routes to form dynamic routes), and 
(2): determining, based on the adjusted delivery capacity pressure, the order combination parameter; and combining, based on the order combination parameter, the plurality of orders for a delivery person.

Claim 4. 
Dearing discloses all the elements of claim 3, as shown above. Additionally, Dearing discloses wherein the determining delivery capacity pressure corresponding to a delivery area within a current scheduling period comprises: 
obtaining the quantity of uncompleted orders and the quantity of delivery persons corresponding to the delivery area within the current scheduling period (Dearing [0036], [0046], [0058], [0080] manifest includes inventory information relating to items intended for delivery within the area; [0065] a unit delivery facility may only have a fixed number of carriers, trucks, facility personnel, or other resources available on a specific day and this information can define how many dynamic routes should be created); and 
determining, based on the quantity of uncompleted orders and the quantity of delivery persons, the delivery capacity pressure (Dearing [0063] group static routes into dynamic routes that will have the same or similar estimated package volume and estimated completion time; [0071], [0073] determine if there is a discrepancy between the volume of items assigned to each of the dynamic routes).

Claim 5. 
Dearing discloses all the elements of claim 2, as shown above. Additionally, Dearing discloses wherein the determining delivery capacity pressure corresponding to a delivery area within a current scheduling period comprises: 
obtaining the quantity of uncompleted orders and the quantity of delivery persons corresponding to the delivery area within the current scheduling period (Dearing [0036], [0046], [0058], [0080] manifest includes inventory information relating to items intended for delivery within the area; [0065] a unit delivery facility may only have a fixed number of carriers, trucks, facility personnel, or other resources available on a specific day and this information can define how many dynamic routes should be created); and 
determining, based on the quantity of uncompleted orders and the quantity of delivery persons, the delivery capacity pressure (Dearing [0063] group static routes into dynamic routs that will have the same or similar estimated package volume and estimated completion time; [0071], [0073] determine if there is a discrepancy between the volume of items assigned to each of the dynamic routes).

Claim 6. 
Dearing discloses all the elements of claim 1, as shown above. Additionally, Dearing discloses wherein the determining delivery capacity pressure corresponding to a delivery area within a current scheduling period comprises: 
obtaining the quantity of uncompleted orders and the quantity of delivery persons corresponding to the delivery area within the current scheduling period (Dearing [0036], [0046], [0058], [0080] manifest includes inventory information relating to items intended for delivery within the area; [0065] a unit delivery facility may only have a fixed number of carriers, trucks, facility personnel, or other resources available on a specific day and this information can define how many dynamic routes should be created); and 
determining, based on the quantity of uncompleted orders and the quantity of delivery persons, the delivery capacity pressure (Dearing [0063] group static routes into dynamic routs that will have the same or similar estimated package volume and estimated completion time; [0071], [0073] determine if there is a discrepancy between the volume of items assigned to each of the dynamic routes).

Claim 7. 
Dearing discloses all the elements of claim 2, as shown above. Additionally, Dearing discloses: 
determining historical average delivery capacity pressure corresponding to the delivery area within each of a plurality of scheduling periods, the historical average delivery capacity pressure corresponding to an average value of delivery capacity pressure in a plurality of days (Dearing [0060] grouping or mapping can be done based on historical data tracking the historical quantity of items delivered in each static route for particular time periods such as the same day of the week, averaged from week to week, or for the same day of the year, averaged year to year, or averaged for the month; [0061], [0063] grouping or mapping of static routes may take into account historical data regarding daily package volume, weekly volume, seasonal volume, or other historic information); and 
determining, based on historical average delivery capacity pressure corresponding to at least one scheduling period following a selected scheduling period from the plurality of scheduling periods, a delivery capacity pressure change trend corresponding to the selected scheduling period (Dearing [0063], [0071] regroup or remap the static routes to the dynamic routes if there is a discrepancy between the volume of items assigned to each of the dynamic routes).

Claim 9. 
Dearing discloses all the elements of claim 9 as shown above in claim 1.

Claim 10. 
Dearing discloses all the elements of claim 10 as shown above in claim 2.

Claim 11. 
Dearing discloses all the elements of claim 11 as shown above in claim 3. 

Claim 12. 
Dearing discloses all the elements of claim 12 as shown above in claim 7.

Claim 14. 
Dearing discloses all the elements of claim 14 as shown above in claim 7.

Claim 16. 
Dearing discloses all the elements of claim 16 as shown above in claim 7.

Claim 18. 
Dearing discloses electronic device, comprising: 
a processor (Dearing [0120]) and a memory, wherein the memory is configured to store one or more computer instructions executable by the processor, and wherein upon being executed by the processor, the one or more computer instructions cause the processor to perform an order scheduling method (Dearing [0121]);
Dearing discloses the remaining elements of claim 18 as shown above in claim 1.

Claim 19. 
Dearing discloses a computer-readable storage medium, storing a computer instruction executable by a processor, wherein upon being executed by the processor, the computer instruction causes the processor to perform an order scheduling method (Dearing [0121]) 
Dearing discloses the remaining elements of claim 19 as shown above in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8, 13, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dearing in view of Bateman (U.S. P.G. Pub. 2017/0154347 A1), hereinafter Bateman.

Claim 8. 
Dearing discloses all the elements of claim 7, as shown above. Regarding the following limitation: 
after determining historical average delivery capacity pressure corresponding to the delivery area within each of a plurality of scheduling periods, smoothing the historical average delivery capacity pressure corresponding to each of the plurality of scheduling periods.
Dearing disclose using historical average data to predict the quantity of items on a delivery route (Dearing [0060], [0061], [0063], [0071]). However, Dearing does not disclose smoothing historical data to make a prediction, but Bateman does (Bateman [0036] use a locally estimated scatterplot smoothing to make a delivery prediction). One of ordinary skill in the art would have recognized that applying the known technique of locally estimated scatterplot smoothing of Bateman to the historical average delivery package volume data of Dearing would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bateman to the teaching of Dearing would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data smoothing techniques. Further, applying locally estimated scatterplot smoothing to Dearing, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient grouping of delivery routes by increasing the accuracy of the prediction of delivery volume thereby reducing the need for regrouping or remapping in cases when a dynamic route does not have a balanced volume. 

Claim 13. 
Dearing in view of Bateman teaches all the elements of claim 13 as shown above in claim 8. 

Claim 15. 
Dearing in view of Bateman teaches all the elements of claim 15 as shown above in claim 8.

Claim 17. 
Dearing in view of Bateman teaches all the elements of claim 17 as shown above in claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628